75095: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-14015: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75095


Short Caption:CLARK CTY. OFFICE OF THE CORONER/MED. EXAM'R VS. LAS VEGAS REVIEW JOURNAL C/W 74604Court:Supreme Court


Consolidated:74604*, 75095Related Case(s):74604, 76436, 82229, 82908


Lower Court Case(s):Clark Co. - Eighth Judicial District - A758501Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:02/14/2018 / Kunin, IsraelSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:10/07/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantClark County Office of the Coroner/Medical ExaminerMicah S. Echols
							(Marquis Aurbach Coffing)
						Jacqueline V. Nichols
							(Marquis Aurbach Coffing)
						Laura C. Rehfeldt
							(Clark County District Attorney/Civil Division)
						Steven B. Wolfson
							(Clark County District Attorney)
						


RespondentLas Vegas Review-JournalMargaret A. McLetchie
							(McLetchie Law)
						Alina M. Shell
							(McLetchie Law)
						





Docket Entries


DateTypeDescriptionPending?Document


02/13/2018Filing FeeAppeal Filing fee waived.  State/County/Municipality.


02/13/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-05962




02/13/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.18-05964




02/14/2018Notice/IncomingFiled Notice of Appearance. (Attorney Micah Echols with Marquis Aurbach Coffing for appellant.)18-06123




02/14/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Israel Kunin.18-06180




02/21/2018Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.18-06746




02/22/2018Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 15 days transcript request; 90 days opening brief.18-06851




03/01/2018Transcript RequestFiled Appellant's Notice of No Transcripts to Be Requested.18-08298




03/05/2018Order/Clerk'sFiled Order Granting Telephonic Extension.  Docketing Statement due:  March 19, 2018.18-08558




03/08/2018MotionFiled Appellant's Emergency Motion for Relief Under NRAP 27(e).18-09291




03/14/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-10095




03/14/2018MotionFiled Appellant's Motion to Consolidate Appeals. Nos. 74604/75095.18-10129




03/15/2018Order/ProceduralFiled Order Granting Temporary Stay. We stay enforcement of the February 1, 2018, district court order awarding attorney fees and costs in Case No. A-17-758501-W, pending further order of this court. Respondent shall have until Wednesday, March 21, 2018, to file and serve a response to the motion for stay.18-10200




03/19/2018MotionFiled Respondent's Opposition to Motion to Consolidate Appeals. Nos. 74604/75095.18-10585




03/20/2018MotionFiled Respondent's Motion for Leave to File Response in Excess of Page/Type Volume Limitation.18-10792




03/21/2018Order/ProceduralFiled Order Granting Motion for Leave to Exceed Page Limit.  The clerk of this court shall file the 17-page opposition to appellant's motion for a stay, provisionally received on March 20, 2018.18-11103




03/21/2018MotionFiled Respondent's Response to Motion Opposition to Emergency Motion for Relief Under NRAP 27(e).18-11104




03/26/2018MotionFiled Appellant's Reply in Support of Motion to Consolidate Appeals. Nos. 74604/75095.18-11647




03/28/2018MotionFiled Appellant's Reply in Support of Emergency Motion for Stay Under NRAP 27(e).18-11966




03/29/2018Order/ProceduralFiled Order Denying Motion. Appellant has filed a motion to consolidate the appeals. We deny the motion. Although the cases will not be formally consolidated, they will nonetheless be clustered based on the related subject matter to ensure that the appeals are resolved in a consistent and efficient manner. Nos. 74604/75095.18-12040




04/12/2018Opinion/Non-DispositionalFiled Authored Opinion. Motion granted. Before the Court En Banc. Author: Douglas, C.J. Majority: Douglas/Pickering/Hardesty/Parraguirre/Stiglich. Cherry, J., concurring in part and dissenting in part. Fn1[The honorable Mark Gibbons, Justice, did not participate in the decision of this matter.] 134 Nev. Adv. Opn. No. 24. EN BANC18-14015




05/01/2018Post-Judgment PetitionFiled Appellant's Petition for Rehearing.18-16419




05/22/2018MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix.18-19525




05/22/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief and Appendix due: June 22,2018.18-19533




06/22/2018Order/ProceduralFiled Order Denying Reconsideration.  Having considered respondent's motion for reconsideration of our opinion, we deny the motion.  fn1[We construe respondent's May 1, 2018, petition for rehearing of our opinion granting a stay as a motion for reconsideration.]  Cherry, J., dissenting.18-23843




06/22/2018AppendixFiled Joint Appendix Volume 1.18-23948




06/22/2018AppendixFiled Joint Appendix Volume 2.18-23949




06/22/2018AppendixFiled Joint Appendix Volume 3.18-23955




06/22/2018AppendixFiled Joint Appendix Volume 4.18-23956




06/22/2018AppendixFiled Joint Appendix Volume 5.18-23958




06/22/2018Notice/IncomingFiled Appellant's Certificate of Service for Joint Appendix, Volumes 1-5.18-23959




06/22/2018MotionFiled Appellant's Motion for Extension of Time to File Opening Brief.18-24039




07/02/2018Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  July 18, 2018.18-24986




07/19/2018BriefFiled Appellant's Opening Brief.18-27529




08/17/2018MotionFiled Stipulation for Extension of Time to File Answering Brief (First Request).18-31898




08/17/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief due: September 19, 2018.18-31900




09/17/2018MotionFiled Respondent's Unopposed Motion for Extension to File Answering Brief (Second Request).18-36319




09/27/2018Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: October 19, 2018.18-37799




10/15/2018Notice/IncomingFiled Notice of Change of Firm Name. (McLetchie Law, f/k/a McLetchie Shell)18-40330




10/22/2018BriefFiled Respondent's Answering Brief.18-41358




11/15/2018Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  December 5, 2018.  (SC)18-904454




11/20/2018Notice/IncomingFiled Notice of Appearance of Counsel (Jackie Nichols as counsel for Appellant). (SC)18-905074




12/06/2018BriefFiled Appellant's Reply Brief. (SC)18-907352




12/06/2018Case Status UpdateBriefing Completed/To Screening. (SC)


05/01/2019Order/ProceduralFiled Order Regarding Oral Argument. Based on this court's review of the briefs filed in this appeal, we elect to consolidate these appeals for purposes of oral argument only, Oral argument will be held before the en banc court on June 3, 2019, at 2:30 p.m. in Las Vegas. Oral argument shall be limited to 30 minutes. Nos. 74604/75095. (SC).19-19123




05/08/2019MotionFiled Appellant's Motion to Postpone Oral Argument Hearing Date and Allow Longer Argument Time. (SC)19-20221




05/14/2019Order/ProceduralFiled Order Granting Motion. Appellant has filed a motion to continue oral argument in this matter and to extend the time for argument to 60 minutes.  The motion is granted.  The oral argument presently scheduled for June 3, 2019, at 2:30 p.m. is vacated.  This matter will be rescheduled for oral argument on July 2, 2019, at 10:00 a.m. in Carson City.  Argument shall be limited to 60 minutes. Nos. 74604/75095. (SC).19-21115




05/16/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, July 2, 2019, at 10:00 a.m. for 60 minutes in Carson City. (SC)19-21610




05/17/2019MotionFiled Respondent's Unopposed Motion to Continue Oral Argument. Nos. 74604/75095. (SC)19-21702




05/30/2019Order/ProceduralFiled Order Granting Motion to Continue Oral Argument.  The oral argument presently scheduled for July 2, 2019, at 10:00 a.m. in Carson City is vacated.  Nos. 74604/75095.  (SC)19-23496




07/16/2019Notice/IncomingFiled Notice of Withdrawal of Counsel (Caitlin Vogus will no longer act as counsel for amici curiae The Reporters Committee for Freedom of the Press). Nos. 74604/75095. (SC)19-30069




08/26/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for 60 minutes on Monday, October 7, 2019 at 1:30 pm. nos. 74604/75095 (SC)19-35587




09/23/2019BriefFiled Appellant's Notice of Supplemental Authorities in Docket No. 74604.  Nos. 74604/75095.  (SC)19-39540




09/23/2019BriefFiled Appellant's Notice of Supplemental Authorities in Docket No. 75095. Nos. 74604/75095. (SC)19-39541




09/27/2019Notice/OutgoingIssued Oral Argument Reminder Notice. Nos. 74604/75095 (SC)19-40224




09/30/2019Notice/IncomingFiled Notice of Appearance for Oral Argument (Margaret A. Mcletchie for Respondent). Nos. 74604/75095. (SC)19-40429




09/30/2019Notice/IncomingFiled Notice of Appearance for Oral Argument (Margaret A. Mcletchie for Respondent). Nos. 74604/75095. (SC)19-40430




10/02/2019Order/ProceduralFiled Voluntary Disclosure.  I believe that I can be fair and impartial in this case, but I wish to disclose as the Chief Deputy District Attorney of the Special Victims Unit, I served as a member of the Clark County Child Death Review Team from the mid-1990s until 2003.  The parties will have until Friday, October 4, 2019, at 5:00 p.m. to file any objection based on my disclosure.  Nos. 74604/75095.  (SC)19-40963




10/03/2019Notice/IncomingFiled Respondent's Response to Appellant's Notice of Supplemental Authorities (Case No. 75095). Nos. 74604/75095. (SC)19-41132




10/07/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court (SC)


01/23/2020Notice/IncomingFiled Notice of Appearance.  Craig R. Anderson, Esq., of the law firm Marquis Aurbach Coffing, is hereby appearing in this matter for Appellant, Clark County Office of the Coroner/Medical Examiner.  Nos. 74604/75095.  (SC)20-03227




02/27/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded (Docket No. 74604; vacated (Docket o. 75095." Before the Court En Banc. Author: Parraguirre, J. Majority: Parraguirre/Pickering/Gibbons/Hardesty/Stiglich/Cadish/Silver. 135 Nev. Adv. Opn. No. 10. EN BANC. Nos. 74604/75095. (SC)20-07837




03/23/2020RemittiturIssued Remittitur. (SC)20-11061




03/23/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


04/27/2020RemittiturFiled Remittitur. Received by District Court Clerk on April 1, 2020. Nos. 74604/75095. (SC)20-11061





Combined Case View